Citation Nr: 1814827	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007, with additional service in the Army National Guard beginning in 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, this matter was remanded in order to provide the Veteran a Board hearing.  Thereafter, in April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In June 2015 and February 2016, the Board remanded the case for additional development.  Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in January 2018, which was obtained in February 2018.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed sleep apnea had its onset during his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the onset of his claimed sleep apnea symptomology began while he served in Iraq from April 2006 to August 2007.  Upon review of the evidence, the Board finds that service connection for sleep apnea is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of sleep apnea.  Specifically, the September 2012 examiner noted that the Veteran had a diagnosis of sleep apnea since 2009.  

The Veteran's service treatment records do not show a diagnosis of sleep apnea.  However, he reports that daytime fatigue and snoring began in service.  Specifically, he contends such symptoms began while he served in Iraq from April 2006 to August 2007.  The Veteran testified that he had trouble staying awake while on various missions.  Moreover, his military personnel file shows that, as a truck commander, he fell asleep on several occasions while on missions in the truck.  He also testified that he did not feel rested and his bunkmates informed him that he snored loudly.  When he returned from Iraq, the Veteran reported that his ex-wife noted that he stopped breathing while sleeping in 2008 or 2009.  Additionally, the Veteran reported that he continued to experience daytime tiredness, fatigue, and snoring after separation from service, which he now manages with the continuous positive airway pressure (CPAP) machine.  The Veteran is competent to testify to the matters he observed on a firsthand basis and the Board has no reason to doubt his credibility.  Consequently, the remaining inquiry is whether the Veteran's diagnosed sleep apnea is related to his military service.

In order to determine the nature and etiology of the Veteran's sleep apnea, he was afforded VA examinations in September 2012 and September 2015, and an addendum opinion was obtained in April 2016.  However, as the Board previously determined that the opinions rendered at such times were inadequate to decide the claim, they will not be further discussed or considered.

Consequently, in light of the fact that an adequate opinion regarding the etiology of the Veteran's sleep apnea was not of record, the Board obtained an expert medical opinion through VHA in February 2018.  At such time, the VHA examiner opined that it was more likely than not that the Veteran's obstructive sleep apnea (OSA) had its onset in, or was otherwise related to, his active military service.  In support thereof, the examiner noted that the evidence clearly supported symptomatology, as well as development of known co-morbidities, specifically diabetes mellitus (DM) and hypertension (HTN) that are associated with sleep apnea.  She continued that, individuals with sleep apnea have a 3-fold increased relative risk of developing HTN and DM than individuals without sleep apnea.  Additionally, she continued, African Americans are at a higher risk of sleep apnea as compared with Caucasians.

The examiner observed that the Veteran was in the Army National Guard beginning in 1987.  In 1995, he had no difficulties performing his duties.  The Veteran served on active duty from April 2006 to August 2007 when he was deployed to Iraq.  In 2006, he was exposed to an IED and suffered hearing loss as a result.  The Veteran testified that he had trouble staying awake while on various missions.  He was a truck commander and fell asleep on several occasions while on missions in the truck.  He also testified that he did not feel rested and his bunkmates informed him that he snored so loudly that he had to sleep in the back area of the tent.  Also during this time, he would only be able to sleep for approximately 4-5 hours.  The examiner observed that sleep restrictions were not uncommon while on missions, but his comrades would have also been sleep deprived and did not seem to be banished to the back of the tent for snoring.  Thus, the examiner noted that the snoring seemed to occur independently.  After returning home, his ex-wife also reported that she had witnessed apneas.  He continued to have daytime fatigue, sleepiness, and snoring, and, in 2009, he underwent evaluation for OSA and was diagnosed with severe OSA that has responded to CPAP treatment.

The examiner further noted that multiple medical evaluations were conducted on the Veteran beginning in the early years prior to his active service and there was no report of review of systems that included symptoms addressing sleep apnea.  Moreover, his medical review otherwise showed no alcohol or substance use, and no tobacco use.  She also noted that a physical examination showed a normal nasal and oral examination, but without mention of tongue size, scalloping or dental occlusion, or neck circumference, which would have been important for assessing factors that are often associated with sleep apnea.  The examiner explained that a risk factor for sleep apnea is obesity and the Veteran's weight in August 2007 was 241 pounds with a BMI of 36.2.  The Veteran was noted as muscular with a large frame and he exercised regularly.  His STOPBANG (snoring, tiredness, observed apneas, HTN, BMI, age, neck size, male gender) score in August 2007 (while on active duty) would have been 4/8 indicating high risk for sleep apnea.  

Moreover, one year later in August 2008, the Veteran was hospitalized for a new onset of diabetic ketoacidosis (DKA) and diagnosed with diabetes necessitating insulin therapy.  Additionally, he had borderline hypertension and was taking Lisinopril for his DM, which inadvertently treats high blood pressure.  At that time, his weight was 248 pounds and, in November 2009, his weight increased to 277 pounds.  His symptoms for sleep apnea became more severe and he was referred for a sleep study.  The sleep study was performed with a home testing device, which showed extremely severe sleep apnea with an apnea hypopnea index (AHI) of 95 (severe is considered greater than 15) and severe oxygen desaturation of 77 percent.  The Veteran was treated with a CPAP machine.

The examiner concluded that the data showed that the Veteran had symptoms that started while on active duty and persisted afterwards, thus sleep deprivation alone cannot be the sole reason for his symptoms of fatigue, snoring, and sleepiness.  She further stated that the medical examinations did not ascertain specific enough information to shed light on his sleep apnea history or report physical characteristics that could substantiate or refute the diagnosis of sleep apnea.  Importantly, his STOPBANG score was high while on active duty.  Additionally, he developed DM and HTN only one year later in August 2008 while essentially at the same weight as during active duty.  The examiner explained that the relative risk of DM and HTN is 3-fold higher in individuals with sleep apnea.  Therefore, it would be highly unlikely to develop such severe sleep apnea within one year given his stable weight in August 2008, which further supports that he likely had sleep apnea for a longer period of time.

Based on the foregoing, the Board finds that the February 2018 opinion is highly probative regarding a connection between the Veteran's sleep apnea and his military service.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea had its onset during the Veteran's military service.  Consequently, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


